Citation Nr: 1614611	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  08-21 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for status post left distal radius and ulna fractures with residual numbness of the left hand.

2.  Entitlement to an initial disability rating in excess of 10 percent for right elbow olecranon spurs (major).

3.  Entitlement to an initial disability rating in excess of 10 percent for right Achilles tendonitis.

4.  Entitlement to an initial disability rating in excess of 10 percent for left ankle ligament injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to July 2007. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board notes that the Veteran attended an informal Decision Review Officer conference in August 2008.  Notes from that informal conference are associated with the claims file.  

This case was initially before the Board in October 2011 when the claims above, in addition to other claims, were remanded for further development.  The case was once again before the Board in October 2014.  In an October 2014 decision, the Board granted service connection claims for right and left knee disabilities; an increased rating for his service-connected bilateral pes planus was also granted at that time.  These claims are no longer before the Board.  The Veteran's claims for increased ratings, listed on the title page of this decision above, were remanded for further development.  An April 2015 supplemental statement of the case was issued and the case is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  The Veteran's status post left distal radius and ulna fractures with residual numbness of the left hand is productive of no more than moderate incomplete paralysis of the ulnar nerve.

3.  For the entire period on appeal, the Veteran's right elbow olecranon spurs (major) is manifested by elbow pain with activity; flexion limited to 90 or extension limited to 75 degrees, ankylosis, limitation of supination or pronation meeting compensable ratings, joint fracture, or flail joint have not been demonstrated.

4.  For the entire period on appeal, the Veteran's right Achilles tendonitis and left ankle ligament injury are manifested by no more than moderate limitation of motion of the right and left ankles.
 

CONCLUSIONS OF LAW

1.  The criteria for a 20 evaluation, but no higher, for status post left distal radius and ulna fractures with residual numbness of the left hand, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5211, 4.124a, DC 8516 (2015).

2.  The criteria for an initial disability rating in excess of 10 percent for right elbow olecranon spurs (major) have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5024-5206 (2015).

3.  The criteria for an initial disability evaluation in excess of 10 percent for right Achilles tendonitis have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, DCs 5024-5271 (2015).
 
4.  The criteria for an initial disability evaluation in excess of 10 percent for left ankle ligament injury have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, DC 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Status Post Left Distal Radius and Ulna Fractures with Residual Numbness Left Hand

The Veteran's service-connected status post left distal radius and ulna fractures with residual numbness of the left hand currently is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5211-8516 (impairment of ulna-paralysis of the ulnar nerve).  The Veteran's specific disability is not listed on the Rating Schedule, and the RO assigned a rating by analogy pursuant to 38 C.F.R. § 4.27.  The RO determined that the Veteran had a history of left radius and ulna fracture with residual decreased sensation of the left hand. 

Diagnostic Code 5211 provides a 20 percent rating for non-union in the lower half of the ulna on the non-dominant side.  A 20 percent rating is assigned for non-union in the upper half with false movement and without loss of bone substance or deformity.  A maximum 30 percent rating is assigned for non-union in the upper half with false movement with loss of bone substance (1 inch (2.5 cm) or more) and marked deformity on the minor side.  38 C.F.R. § 4.71a, DC 5211.  Similar ratings are warranted if the impairment is to the radius.  See 38 C.F.R. § 4.71a, DC 5212.

For injuries with neurological complications of the non-dominant side ulnar nerve when paralysis is incomplete, a 10 percent evaluation applies for mild residuals; a 20 percent evaluation for moderate residuals; and a 30 percent evaluation for severe residuals.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

The words 'mild,' 'moderate' and 'severe' are not defined in 38 C.F.R. §§ 4.120- 4.124a (2015).  In applying the schedular criteria for rating peripheral nerve disabilities, the term 'incomplete paralysis' indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that for status post left distal radius and ulna fractures with residual numbness of the left hand, a 20 percent rating, but no higher, is warranted. 

The Veteran underwent a VA examination in June 2007.  The VA examiner noted that the Veteran had sustained a comminuted fracture of the distal radius and ulna in 1992 while playing football in service.  It was noted that he had undergone internal fixation with pinning and the fracture had slowly healed.  The VA examiner stated that the Veteran had some intermittent numbness present in the left thumb and index finger from the interphalangeal joint of the thumb to the tip of the thumb, and from the proximal interphalangeal joint to the tip of the left index finger.  The Veteran reported constant numbness in the distal half of the thumb and in the distal two-thirds of the left index finger.  Physical examination at that time reflected a normal neurologic exam except for the left hand.  It was noted that the Veteran had three separate 3/8 inch round scars present on the radial aspect of the left wrist and forearm.  No redness, tenderness, elevation, depression, soft tissue loss, or adhesions were observed.  Musculature of the hands and fingers on the left side was symmetrical.  The VA examiner noted that he could discern no weakness on muscle strength testing on either hand or forearm.  It was noted that the Veteran did have some decreased pinprick from dull discrimination present in the distal half of the left thumb and in the distal two-thirds of the left index finger.  The Veteran's fine motor skills of the fingers were described as normal and the Veteran was able to make a fist normally. 

The Veteran underwent an additional VA examination in December 2008.  The VA examiner noted that the Veteran's radial fracture itself is healed at this point but that the Veteran had numbness along the dorsum of the left thumb and index finger as well as the distal one-third of the antebrachium.  It was noted that the Veteran was not on any alleviating medications.  The Veteran reported an underlying numbness and a loss of grip and pain in the dorsum of his forearm with certain activities. Strength testing reflected slightly lowered results.  The VA examiner noted that the Veteran had a distal radius and forearm fracture now resolved with a status post open reduction internal fixation.  However, the VA examiner stated that the Veteran had residuals of numbness in the cutaneous nerve, the radial nerve on the left for the index finger and thumb. 

The Veteran underwent an additional VA examination in November 2011.  He was diagnosed with a healed distal radius and ulnar fracture.  The Veteran complained of left forearm numbness into the lateral hand.  The Veteran exhibited left elbow flexion of 145 degrees or greater with, left elbow extension to 0 degrees.  The VA examiner noted that the Veteran had no functional loss of the left upper extremity.  Muscle strength testing was normal.  The VA examiner noted no flail joint, joint fracture and/or impairment of the supination or pronation.  Although a scar was noted, the VA examiner indicated that none of the scars were painful and/or unstable or the total area of all the related scars was greater than 39 square cm.  The VA examiner noted that the Veteran had full range of motion of the left wrist without pain and full range of motion after three repetitive motions.  No tenderness was noted.  The VA examiner stated that the Veteran's grip strength was mildly decreased on the left.  The VA examiner noted no functional loss of the left upper extremity. 

The Veteran underwent an additional VA examination in October 2012.  He was once again diagnosed with a healed distal radius and ulnar fracture.  Muscle strength testing at that time was normal with respect to his elbow; slightly reduced muscle strength was noted at his wrist.  No ankylosis of the elbow was observed.  The VA examiner indicated that the Veteran did not have flail joint, joint fracture and/or impairment of supination or pronation.  The VA examiner stated that the Veteran's condition was mild to moderate depending on the activity. 

The Veteran was scheduled for an additional examination in March 2015, to assess the current severity of his status post left distal radius and ulna fractures with residual numbness of the left hand.  The Veteran contacted the VA and indicated that he would not be able to make his examination and asked that it be canceled.  He did not request that it be rescheduled. 

The Board has additionally reviewed the Veteran's treatment records and statements. 

In this case, the Veteran has complained of numbness and of related pain and weakness.  The medical evidence shown in the various examination reports discussed above has shown no more than moderate symptomatology.  However, on the basis of the foregoing, and after assigning any remaining benefit of doubt to the Veteran, the Board finds that the incomplete paralysis of the ulnar nerve meets the criteria under Diagnostic Code 8516 for moderate impairment, thus warranting a 20 percent evaluation under that code

The Board has considered the Veteran's subjective complaints given during examinations and treatment.  He has not asserted that the disability associated with his left arm/hand is tantamount to loss of use of the hand.  From a functional standpoint, his main complaint is decrease in grip strength and numbness.  The Board concludes that the criteria for a schedular rating in excess of 20 percent under Diagnostic Code 8516 have not been met.

The Board has considered whether the Veteran is entitled to a higher rating under the provisions of other related codes, noting that the RO has rated the Veteran's right ulna disability also as residuals of a fracture of the left ulna under Diagnostic Code 5211.  However, there is no evidence of ulna impairment with nonunion in the upper half, with false movement, on which to base an evaluation in excess of that assigned herein pursuant to that code.  38 C.F.R. § 4.71a, Diagnostic Code 5211.
Furthermore, there is no evidence that the Veteran suffers from nonunion of the radius and ulnar, with false flail joint, as contemplated by Diagnostic Code 5210.  Moreover, there is no evidence that the Veteran meets criteria of other potentially applicable forearm codes, including Diagnostic Code 5212 (impairment of radius) and Diagnostic Code 5213 (impairment of supination and pronation), to warrant an increased rating in excess of 20 percent.  Finally, while several of the codes which contemplate wrist and finger impairment allow for a rating in excess of 20 percent, all of them require evidence of unfavorable ankylosis of either the wrist or some combination of fingers.  Since there is no evidence of record indicating that the Veteran suffers from ankylosis or joint fusion associated with the service- connected disability, the application of these codes is inappropriate.

For the foregoing reasons, the Board finds that a 20 percent disability rating, but no higher, is warranted for the Veteran's status/post distal radius and ulna fractures with residual numbness of the left hand. 

Right Elbow Olecranon Spurs

In a September 2007 rating decision, the RO granted service connection for right elbow olecranon spur and assigned an initial noncompensable disability evaluation, pursuant to Diagnostic Code 5206, effective August 1, 2007.  In a February 2009 rating decision, the RO increased his rating to 10 percent, for the entire period on appeal.  The diagnostic code was changed to DCs 5024-5206.
   
Under Diagnostic Code 5024, tenosynovitis is rated on limitation of motion of the affected parts, as for degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2015).  The diagnostic code applicable to degenerative arthritis provides that when X-ray evidence of degenerative arthritis is presented but the loss of range of motion is noncompensable, a 10 percent disability rating is warranted.  See 38 C.F.R. § 4.71a , Diagnostic Code 5003 (2015).

Limitation of flexion of the forearm is rated under Diagnostic Code 5206. A noncompensable rating is assigned for flexion of the major forearm limited to 110 degrees.  A 10 percent rating is assigned for flexion of the major forearm limited to 100 degrees.  A 20 percent rating is assigned for flexion of the major forearm limited to 90 degrees.  A 30 percent rating is assigned for flexion of the major forearm limited to 70 degrees.  A 40 percent rating is assigned for flexion of the major forearm limited to 55 degrees.  A 50 percent rating is assigned for flexion of the major forearm limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.
Limitation of extension of the forearm is rated under Diagnostic Code 5207.  A 10 percent rating is assigned for extension of the major forearm limited to 60 degrees or less.  A 20 percent rating is assigned for extension of the major forearm limited to 75 degrees.  A 30 percent rating is assigned for extension of the major forearm limited to 90 degrees.  A 40 percent rating is assigned for extension of the major forearm limited to 100 degrees.  A 50 percent rating is assigned for extension of the major forearm limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.
Additionally, Diagnostic Code 5208 provides a 20 percent rating for flexion of the major forearm limited to 100 degrees with extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

Limitation of supination of either forearm to 30 degrees or less warrants a 10 percent evaluation.  Limitation of pronation of the forearm of the major upper extremity warrants a 20 percent evaluation if motion is lost beyond the last quarter of the arc and the hand does not approach full pronation.  A 30 percent evaluation requires that motion be lost beyond the middle of the arc.  38 C.F.R. § 4.71a, Diagnostic Code 5213.

Normal ranges of elbow motion are zero degrees extension and 145 degrees flexion; and forearm pronation and supination are 80 and 85 degrees, respectively.  38 C.F.R. § 4.71 (2015), Plate I.

The Veteran seeks a higher initial rating in excess of 10 percent for the service-connected right elbow olecranon spurs (major).  The 10 percent rating is assigned to his right upper extremity under Diagnostic Codes 5024-5206.  The record reflects that the Veteran is right-handed.  As such, the service-connected right elbow disability affects his major extremity.  See 38 C.F.R. § 4.69.

The Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for the service-connected right elbow olecranon spur. 

The Veteran underwent a VA examination in June 2007. The Veteran reported pain and tenderness present in his elbow whenever pressure is applied to the medial epicondylar area or to the olecranon area.  He denied any pain with motion of the elbow.  A physical examination of his right elbow reflected some tenderness on palpation on the medial epicondylar area and on the olecranon area.  There was no redness and no swelling.  The VA examiner noted that the musculature about the elbow was symmetrical and normal.  The right elbow moved from 0-143 degrees of flexion, with 90 degrees of supination and 68 degrees of pronation without observed manifestation of pain and without additional limitation after repetitive motion. 

The Veteran underwent an additional VA examination in December 2008. He reported continued soreness and pain.  The Veteran reported that he has decreased strength and it is further aggravated by attempting to grip firearms, perform sports, hammer, and generally at the end of the day accumulation of the day's events will cause flare-up to the point that he has to stop activities.  The Veteran stated that he did not use any braces.  A physical examination at that time reflected flexion to 130 degrees, extension to 0 without pain.  Supination was to 90 degrees with minimal pain at the very end range.  Pronation was to 90 degrees with pain minimally at the end of the range bilaterally.  Strength was noted to be 4/5. 

The Veteran underwent a VA examination in November 2011.  The Veteran reported that his right elbow hurts intermittently with certain activities.  He reported that he did not do weights anymore.  Physical examination at that time reflected flexion to 145 degrees or greater with no objective evidence of painful motion.  Right elbow extension was to 0 degrees, with no objective evidence of painful motion.  The VA examiner noted that the Veteran was able to perform repetitive-use testing with 3 repetitions.  No additional limitation in range of motion of the elbow and forearm was observed following repetitive-use testing.  Muscle strength testing reflected normal findings; there was no ankylosis.  The VA examiner noted no flail join, joint fracture and/or impairment of supination or pronation.

The Veteran was once examined in an October 2012 VA examination.  The Veteran complained of no right elbow pain at rest.  He reported that his right elbow does not really bother him much unless he does something strenuous.  Range of motion testing reflected flexion of 145 degrees or greater with no objective evidence of painful motion.  Extension was observed to 0 degrees without objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing.  Similar range of motion findings were demonstrated.  The VA examiner noted that the Veteran did not have additional limitation in range of motion of the elbow and forearm following repetitive-use testing and there was no functional loss and/or functional impairment of the elbow and forearm.  The VA examiner noted no flail joint, joint fracture and/or impairment of supination or pronation.

The Veteran was scheduled for an additional examination in March 2015, to assess the current severity of his ankles.  The Veteran contacted the VA and indicated that he would not be able to make his examination and asked that it be canceled.  He did not request that it be rescheduled. 

The Board has additionally reviewed the Veteran's treatment records and statements. 

The weight of the evidence shows that his right elbow disability is manifested by noncompensable limitation of flexion and extension.  These findings do not warrant assignment of even a compensable rating for the right elbow under Diagnostic Codes 5206 or 5207, much less, a rating in excess of 10 percent.  However, given the objective evidence of pain with activity in the right elbows, the Board finds that the 10 percent rating under Diagnostic Code 5206 is warranted.

There is simply no indication in the lay or medical evidence that the elbow pain has been so disabling to result in flexion limited to 100 degrees, or extension limited to 45 or 60 degrees-for the minimum 10 percent rating available under Diagnostic Codes 5206 and 5207, respectively.  It follows, then, that the criteria for an even higher rating under either diagnostic code is not met.  Hence, even with consideration of the sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of a disability rating in excess of 10 percent under Diagnostic Codes 5206 or 5207.

The Board also finds that no other diagnostic code provides a basis for assignment of a higher rating for the service-connected right elbow disability.  In this regard, the Board has considered the Veteran's right elbow disability under Diagnostic Code 5213 for impairment of supination or pronation.  The weight of the evidence shows that the Veteran did not have supination limited to 30 degrees or less or limitation of pronation to at least motion lost beyond last quarter of arc.  Therefore, the evidence does not show limitation of supination or pronation to warrant a compensable rating or a rating higher than 10 percent under Diagnostic Code 5213. The service-connected right elbow disability is additionally not manifested by ankylosis, flail joint, nonunion of the radius and ulna, nonunion of the ulna, or nonunion of the radius.  As such, Diagnostic Codes 5205, and 5208 to 5213 are not applicable.  The disabilities are not shown to involve any other factor that would warrant consideration of any other provision of VA's rating schedule. 

Accordingly, an initial rating in excess of 10 percent is not warranted for the service-connected right elbow disability.

The Board finds that staged ratings are not warranted.  The evidence shows no distinct periods of time when the elbow symptoms have varied to such an extent that a rating in excess of the currently assigned rating would be warranted for under any diagnostic code.  See Fenderson, supra.

The Board concludes that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent under Diagnostic Codes 5024 and 5206 for the right elbow disability and the claim for a higher initial rating is denied.

Right Achilles Tendonitis and Left Ankle Ligament Injury

In a September 2007 rating decision, the RO granted service connection for right Achilles tendonitis and assigned an initial noncompensable disability evaluation, pursuant to Diagnostic Codes 5024-5271, effective August 1, 2007.  The Veteran was additionally granted service connection for a left ankle ligament injury and assigned an initial noncompensable disability evaluation, pursuant to Diagnostic Code 5271.  In a February 2009 rating decision, the RO increased his ratings for right Achilles tendonitis and for a left ankle ligament injury to 10 percent each for the entire period on appeal.   

Diagnostic Code 5024, which pertains to tenosynovitis, directs that the disability is to be rated on limitation of motion of affected parts, as arthritis, degenerative.  Under Diagnostic Code 5271, limitation of motion of the ankle warrants a 10 percent evaluation when moderate and a 20 percent evaluation when marked.  38 C.F.R. § 4.71a (2015).

Normal limitation of motion of the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2015).

Other diagnostic codes relating to the ankle are Diagnostic Code 5270 (ankylosis of ankle); Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint); Diagnostic Code 5273 (malunion of os calcis or astragalus); and Diagnostic Code 5274 (astragalectomy).  As will be discussed in more detail below, a review of the VA examinations and treatment records in the claims file do not demonstrate any of these conditions.  Therefore, the application of these additional diagnostic codes is not warranted. 

At a June 2007 VA examination, completed at service separation, the Veteran reported constant soreness in the posterior Achilles area of the right ankle.  He reported increased soreness if he runs and indicated that he has an ankle brace that he wears on his right foot when he anticipates needing to do some running or long distance walking.  The Veteran reported that his left ankle is the same except that it does not have a constant soreness and the soreness is present maybe once a week depending on his activity level.  It was noted that he wore bilateral heel cups daily and an insole arch.  

An examination at that time demonstrated no effusion, redness, or swelling.  The right ankle was stable when stressed in anterior, posterior, inversion, and eversion manner.  It was noted that the right ankle had tenderness on palpation of the right Achilles tendon insertion.  Range of motion testing reflected 48 degrees of plantar and 12 degrees of dorsiflexion without observed manifestation of pain and without additional limitation after repetitive motion.  Examination of the left ankle showed some mild anterior-posterior and inversion laxity when stressing the ankle.  Eversion was normal.  The VA examiner noted 48 degrees of plantar and 16 degrees of dorsiflexion without observed manifestation of pain and without additional limitation after repetitive motion.

The Veteran underwent an additional VA examination in December 2008.  He reported pain in his bilateral Achilles tendons in the morning when he gets up.  The Veteran reported wearing a brace on his left ankle along with heel cups and over-the-counter insoles.  He reported that his pain is aggravated at work where he is standing.  The Veteran stated that his pain is alleviated once he gets home and rests his feet with ice, aspirin and sometimes getting in the hot tub.  An examination at that time reflected tenderness on manipulation of the arches bilaterally.  The Achilles tendon angle was maintained with and without weightbearing.  Dorsiflexion was 5 degrees bilaterally and plantarflexion was 25 degrees bilaterally with pain at both end ranges, worse on dorsiflexion.  No focal Achilles tenderness or abnormality was observed. 

The Veteran underwent another VA examination in November 2011.  He reported that he does not do sports or running anymore because his ankle will hurt afterwards.  He reported that he had worn braces but they did not help much.  Range of motion testing reflected plantar flexion of 45 degrees or greater, with painful motion beginning at 45 degrees or greater, bilaterally.  Dorsiflexion was observed to 15 degrees, with painful motion beginning at 15 degrees, bilaterally.  The Veteran did not have additional limitation of range of motion following repetitive-use testing.  The VA examiner noted that there was pain on palpation of the right ankle, but not the left. Muscle strength testing was normal, no joint instability was noted, bilaterally.  The VA examiner indicated that there was no anklyosis of the ankle, subtalar or tarsal joints.  The VA examiner noted that the Veteran used a right ankle brace, every 2-3 days, if he needs to walk far. 

As noted above, the Veteran was scheduled for an additional examination in March 2015, to assess the current severity of his ankles.  The Veteran contacted the VA and indicated that he would not be able to make his examination and asked that it be canceled.  He did not request that it be rescheduled. 

Based on the evidence of record, to include his statements and treatment records, the Board finds that an initial disability evaluation in excess of 10 percent for either his right Achilles tendonitis or left ankle ligament injury is not warranted.  

Specifically, the Board finds that marked limitation of motion of the right or left ankles is not shown, including any additional limitation due to pain on motion.  The ranges of motion demonstrated above are more consistent with moderate limitation of motion.  Marked limitation of motion has not been demonstrated.  As shown on his most recent VA examination the Veteran had 45 degrees of plantar flexion and 15 degrees of dorsiflexion, bilaterally.  These ranges do not deviate markedly from normal ranges of motion of the ankle (dorsiflexion to 20 degrees/ plantar flexion to 45 degrees).  The Board has considered that at his December 2008 VA examination the Veteran only demonstrated 5 degrees of dorsiflexion, nevertheless at both his June 2007 and November 2011 his dorsiflexion was more than double.  His plantar flexion throughout the appeal has been consistent with moderate limitation of motion.  Taking the evidence together as a whole, the Board finds that the Veteran's motion of the right and left ankles more nearly approximates the criteria for moderate limitation of the right and left ankles. 

Therefore, the criteria for a disability evaluation in excess of 10 percent for either his right or left ankles have not been met, and the claims must be denied. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claims, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest ratings possible for his disabilities, he has not submitted evidence of unemployability, or claimed to be unemployable because of his status post left distal radius and ulna fractures with residual numbness of the left hand, right elbow olecranon spurs (major), right Achilles tendonitis, or left ankle ligament injury.  At his October 2012 VA examination the VA examiner noted that his wrists, elbows/forearms did not impact his ability to work.  At his November 2011 VA examination the VA examiner additionally noted that his ankles did not impact his ability to work.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to his appealed service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With respect to the Veteran's increased rating claims, these claims arise from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

The Veteran was afforded VA examinations in June 2007, December 2008, November 2011, and October 2012.  The claims were remanded in October 2014 so that the Veteran could be afforded additional VA examinations.  

The Veteran declined to attend such examinations.  

This fact cannot be ignored by the Board.

The Veteran gave no reason for his failure to attend the last requested examinations, and the Board finds no reason to assume that if it did remand this case again that the Veteran would attend another examination in a case that has been ongoing for years. 

Therefore, the Board finds that VA has fulfilled any duty to provide an adequate examination of the Veteran's disabilities in this case, and remand for further examination is not warranted. 

The Board finds the above examinations already of record together are adequate upon which to base decisions with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disabilities under the applicable rating criteria.

Discussion of the Veteran's August 2008 Decision Review Officer (DRO) informal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were considered at the hearing.  Sources of evidence relevant in this regard were identified during this hearing.  The claims were remanded in October 2011 and October 2014 to obtain additional evidence.  The Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded, in pertinent part, to obtain additional treatment records and VA examinations.  Additional records were obtained and although the Veteran was offered additional VA examinations he declined to attend them.  The Board finds there has been substantial compliance with the Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





ORDER

An initial 20 percent disability rating, but no more, for status post left distal radius and ulna fractures with residual numbness of the left hand is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial disability rating in excess of 10 percent for right elbow olecranon spurs (major) is denied.

An initial disability rating in excess of 10 percent for right Achilles tendonitis is denied.

An initial disability rating in excess of 10 percent for left ankle ligament injury is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


